IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: K.C.C., A MINOR        : No. 564 EAL 2018
                                           :
                                           :
PETITION OF: K.C., MOTHER                  : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.